Judgment modified by providing that the plaintiff shall pay the $280, with the interest thereon, as a condition for the transfer of said property to her, such payment to be mado within three months, and that the defendant shall hold the title of said property as security for such sum until tho same is paid. If such payment is not made the said deed is declared to be a mortgage, and the defendant may apply at Special Term, upon the foot of this judgment, for the appointment of a referee to sell said property in the same manner and with like effect as in tho case of a mortgage foreclosure. As so modified the judgment is unanimously affirmed, without costs.